Citation Nr: 1642579	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

In August 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via videoconference.

The issue was remanded in July 2014 for further development.

The issue of waiver of overpayment has been raised by the record in a December 2015 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On his May 1984 VA Form 21-526, the Veteran checked "yes" on whether he received Workers Compensation Benefits.  On remand, the RO/AMC should undertake efforts to obtain both the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  38 C.F.R. § 3.159 (c)(1) (see also September 2003 VA treatment record that noted "an upcoming Workers' Compensation Court date).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records and an addendum to the September 2014 VA examination, if needed.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's Houston VAMC treatment records, dated since June 2014.

2.  Make arrangements to obtain the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.

3.  Finally, readjudicate the claim on appeal and conduct any other necessary development, if warranted.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






